Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/743,912 filed on 01/15/2020. Claims 1-12 are pending in the application.

Allowable Subject Matter
2.  Claims 1-12 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
3.  The prior art of record fails to teach or suggest or render obvious: a 
charging system/method using a motor driving system comprising:
a first vehicle, and a second vehicle, wherein each of the first vehicle and the second vehicle includes a motor comprising a plurality of coils that is connected to the
plurality of motor connection terminals to form a neutral point, and a controller configured to electrically interconnecting the neutral point in the first vehicle and the neutral point in the second vehicle to control a plurality of switching devices such that the voltage of
each of the neutral points becomes a predetermined target voltage, and a current of
each of the neutral points becomes a predetermined target current, among with all limitations of claims 1 or 7.
4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851